TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2015



                                      NO. 03-14-00455-CV


                                    Canario's Inc., Appellant

                                                 v.

                                     City of Austin, Appellee




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on June 25, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the trial court’s order granting the City of Austin’s plea to

the jurisdiction and remands the case to the trial court for further proceedings. The City of

Austin shall pay all costs relating to this appeal, both in this Court and the court below.